Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/29/2022 has been entered. Claims 1-20 remain pending in this application, claims 21-25 are new, claims 1-2, 4, 12-13, 15-17, and 19-20 have been amended. Applicant's amendments to the abstract have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed 03/14/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically with Jamie Choi on 07/26/2022.

The application has been amended as follows: 
Claims 22 and 23 are cancelled.

REASONS FOR ALLOWANCE
Claims 1-21 and 24-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Whelan (US-20130065514-A1) discloses an advanced timing and time transfer for satellite constellations using crosslink ranging and an accurate time source. Reesor (US-4472720-A) discloses an area navigational system using geosynchronous satellites. Lim (US-20120069943-A1) discloses a base station and clock synchronization method thereof. Judd (US-10884132-B1) discloses a beacon-based precision navigation and timing (pnt) system. Isohata (US-20170126234-A1) discloses an integrated circuit device, electronic device, electronic apparatus, and base station. Mohanty (US-20130096825-A1) discloses an electromechanical magnetometer and applications thereof. Cummiskey (US-5506781-A) discloses a rf link control of satellite clocks.

Regarding claims 1-21 and 24-25, none of the prior arts of record, either individually or in combination disclose the claim limitations.

Response to Arguments
Applicant’s arguments filed 06/29/2022 regarding the specification objection in regards to abstract length have been fully considered and are persuasive. In view of amendments, the abstract length objection is overcome and withdrawn.

Applicant’s arguments filed 06/29/2022 regarding the claim objections have been fully considered and are persuasive. In view of amendments, the claim objections are overcome and withdrawn.

Applicant’s arguments filed 06/29/2022 regarding the 35 U.S.C. 112 rejections have been fully considered and are persuasive. In view of amendments, the 35 U.S.C. 112 rejections of claims 1-20 are overcome and withdrawn.

Applicant’s arguments filed 06/29/2022 regarding the 35 U.S.C. 103 rejections have been fully considered and are persuasive. In view of amendments, the 35 U.S.C. 103 rejections of claims 1-20 are overcome and withdrawn.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648